Citation Nr: 0607840	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  95-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

David A. Saadat




REMAND

The veteran had active military service from May 1952 to May 
1953.

The Board of Veterans' Appeals (Board) originally denied 
service connection for PTSD in June 2004.  In September 2005 
the United States Court of Appeals for Veterans Claims (CAVC) 
vacated the June 2004 decision and remanded the claim back to 
the Board pursuant to a joint motion from the parties.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet sent 
the veteran a letter specifically requesting or telling her 
to provide any evidence in her possession that pertains to 
her claim. This should be done.

The veteran claims that she has PTSD arising from an in-
service assault.  In May 1993, she submitted a statement from 
her cousin, who stated that he and his wife had accompanied 
her to a restaurant when "the girls" were accosted by 
another servicewoman with a knife in the rest room.  The 
veteran apparently alleged that later, in front of her 
cousin, she verbally requested a new duty assignment.  The 
joint motion noted that to date, VA has not notified the 
veteran of how to substantiate a claim for PTSD based on 
personal assault, or that the veteran's cousin's apparent 
ability to confirm that he witnessed her verbal transfer 
request might constitute corroborating evidence of her 
alleged stressor.   

The joint motion also noted that in an October 1999 VA 
report, a VA examiner assessed the veteran as having a long 
psychiatric history presenting with significant paranoia 
related to a questionable assault that occurred while she was 
in the Air Force."  In the joint motion, this was considered 
an inadequate examination because the examiner did not 
discuss why he diagnosed the veteran as having paranoid 
schizophrenia and why her symptoms were not attributable to 
PTSD.  Accordingly, the Board remands for the following:

1.  Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate her claim, what information 
and evidence VA will seek to provide, and 
what information and evidence she is 
expected to provide. Additionally, invite 
her to submit all pertinent evidence in 
her possession pertaining to the claim.

2.  Consistent with VA regulations and 
manuals, send the veteran a development 
letter tailored to claims concerning PTSD 
from personal assault.  In this letter, 
advise her that her cousin's  apparent 
ability to confirm that he witnessed her 
request for a duty assignment transfer 
may constitute corroborating evidence of 
her alleged stressor.   

3.  Schedule a new VA psychiatric 
examination to determine the nature of 
any PTSD.  The examiner should review the 
veteran's medical history and the 
information concerning her personal 
assault stressor, and conduct all 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD, apart from any 
other diagnosed psychiatric 
condition?  

b.  If so, can her symptoms of PTSD 
be related to her reported in-
service personal assault stressor?  

4.  Thereafter, re-adjudicate the claim 
for service connection for PTSD.  If it 
remains denied, provide the veteran and 
her representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on the claim, 
summarizes the evidence, and applies all 
relevant legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on this remanded matter, which requires expeditious 
treatment.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

